                Case 17-51882-CSS          Doc 256     Filed 09/19/19        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:
                                                               Chapter 1 L
 PARAGON OFFSHORE PLC,
                                                               Bankr. Case No. 16-10386(CSS)
                          Debtor.


 PARAGON LITIGATION TRUST,

                          Plaintiff,
                                                               Adv. Pro. No. 17-51882(CSS)
           v.

 NOBLE CORPORATION PLC,NOBLE
 CORPORATION HOLDINGS LTD.,NOBLE
 CORPORATION,NOBLE HOLDING
 INTERNATIONAL(LUXEMBOURG)S.a r.l.,
 NOBLE HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL)S.a r.l., NOBLE FDR
 HOLDINGS LIMITED, MICHAEL A. CAWLEY,
 JULIE H. EDWARDS,GORDON T. HALL,JON A.
 MARSHALL,JAMES A. MACLENNAN,MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON,and
 DAVID WILLIAMS,

                           Defendants.

                       CROSS-NOTICE OF DEPOSITION OF DANIEL OLIVARES

          Please take notice that, pursuant to Federal Rule of Civil Procedure 30, made applicable to this

proceeding by Rules 7026 and 7030 ofthe Federal Rules ofBankruptcy Procedure, and Local Rules 7026-
                                                                                                     n upon
1 and 7026-2, the Paragon Litigation Trust(the "Trust") will take the cross-examination depositio
                                                                                                  r oaths,
oral examination ofDaniel Olivares before a Notary Public or other officer authorized to administe
                                                                                                 Houston,
at the offices of Slcadden, Arps, Slate, Meagher &Flom LLP, 1000 Louisiana Street, Suite 6800,
                                                                                      conclusion
Texas 77002. The cross-examination deposition will commence immediately following the
                                                                                         day-to-day
of the deposition commencing at 9:00 a.m. CDT on October 3, 2019, and will continue from

until completed.
              Case 17-51882-CSS        Doc 256       Filed 09/19/19    Page 2 of 2



      The deposition will be recorded by stenographic means and by videotape.

Dated: September 19, 2019                    Respectfully Submitted,

                                             PACHULSKI STANG ZIEHL &JONES LLP

                                             /s/ Timothv P. Cairns
                                             Laura Davis Jones(DE Bar No. 2436)
                                             Timothy P. Cairns(DE Bar No.4228)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone:(302)652-4100
                                             Facsimile:(302)652-4400
                                             Email: ljones@pszjlaw.com
                                                     tcairns@pszjlaw.com

                                              —and—

                                              KIRKLAND & ELLIS LLP
                                              David J. Zott, P.C.(admitted pro hac vice)
                                              Jeffrey J. Zeiger, P.C.(admitted pro hac vice)
                                              William E. Arnault(admitted pro hac vice)
                                              Anne I. Salomon (admitted pro hac vice)
                                              300 N. LaSalle Street
                                              Chicago, IL 60654
                                              Telephone:(312)862-2000
                                              Facsimile:(312)862-2200
                                              Email: dzott@kirkland.com
                                                      jzeiger@kirkland.corn
                                                      warnauIt@kirkland.com
                                                      anne.Salomon@kirkland.com

                                              Co-Counselfor PlaintiffParagon Litigation Trust




                                                 2
